By Judge Melvin R. Hughes, Jr.
For the reasons advanced by the defendant at the hearing on March 6, 1998, in support of the request to change venue, the motion is granted. The words the Legislature uses in § 8.01-262(6) refer to where venue is proper when one is sued in the capacity of an administrator of an estate, the place of qualification. Given the principle of statutory construction - the specific governing the general - the intent is to look to the defendant in his or her capacity as administrator rather than where the administrator may otherwise have business in some other capacity.